AO 93 (Rev. ll!|3)Searc11 and Seizure Warrant

 

UNITED STATES DISTRICT CoURT

for the
Western District of Missouri

ln the Matter of the Scarch of
(Br."e_/Iy describe the property to be searched
or idenrij§) the person by name and address)

4302 EAST M|STY WOODS STREET
SF’RINGF|ELD, l\/HSSOUR| 65809

ease No. f §§ i\/?\OfS/DG@

\./\../\_/\_/\../V

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the W€Sf€rn District of |V|issouri

 

(fdemi_`]j) the person or describe the property 10 be searched and give its location)i

4302 EAST MISTY WOODS STREET, SPR|NGF|ELD, M|SSOUR|, further described in Attachment A.

l find that the affidavit(s}, or any recorded testimony, establish probable cause to search and seize the person or property
d€SC!‘ib€d abOV€, and that SLlCh S€al'Cl`t Wlll reveal (r`denn`_,§) the person or describe the property ».'o be seizecl)!

See Attachment B.

YOU ARE COMMANDED to execute this warrant on or before Qg§§\o'ast" / a )d(g mar m exceed 14 days)
[D’r(n the daytime 6:00 a.m. to IO:OO p.m. Cl at any time in the day or night because éood cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the Honorab|e David P. Rush
(Urrited Srcrres Mag.isrm»!e Judge)

Cl Pursuant to 18 U.S.C. § 3103a(b), l find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check she appropriate box)

El for days mm m exceed 30) ij until, the facts justifying, the later specifi a e of h
j ? /7)
Date and time issued: /0/; ll § er g ('(_7 Q_.A, j _ /4!,/€`
l ' r

J`adge ’s signature

City and state: 50 ¢~.\\, &¢\;.O\ hac )_go=,r\` David P. Rush, United States Magistrate Judge
U ‘ J

Prz'rrreo' name and title

 

 

AO 93 (Rev | 1!13) Search and Seizure Warrant (Pagc 2)

 

 

Return
CHS@ NO-? Date and time warrant executed; Copy of warrant and inventory left with:
/°/'°/070’! & 07¢9¢' C°E{ chLZ{/§

 

 

 

lnventory made in the presence of :

7/:@ J?)€ F Lc')'ce@t’

 

lnventory of the property taken and name of any person(s) seized:

A/'etr_ ,‘p,,./ A/'/?s‘ 241 Amfmc/</MFV/A
A/‘/’l€ ;/#o,</( A/:>"/F ease “35¢72330;°/.5>:=7 ago

 

Certif'ication

 

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge

Date: 16 A{QJ_M_:_ jSM

xecun`ng oyjt"cer s Sr`gnarw e

sea 494/wa w

Prin.ted name and title

 

 

